NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1757
                                       ___________

                                 ANTHONY L. VIOLA,
                                               Appellant

                                             v.

                              WARDEN MCKEAN FCI
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 17-cv-00214)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 25, 2018

            Before: GREENAWAY, Jr., BIBAS, and ROTH, Circuit Judges

                            (Opinion filed: February 15, 2019)

                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Anthony Viola appeals the District Court’s order dismissing his petition filed

pursuant to 28 U.S.C. § 2241. For the reasons below, we will affirm the District Court’s

order.

         The factual background and the details of Viola’s claims are well known to the

parties, set forth in the District Court’s opinion, and need not be discussed at length.

Briefly, in 2012, Viola was sentenced in the United States District Court for the Northern

District of Ohio to 150 months in prison after being convicted of thirty-three counts of

wire fraud and two counts of conspiracy. He was also ordered to pay over $2.6M in

restitution. After Viola filed multiple “repetitive and baseless” challenges to his

conviction and sentence, the District Court enjoined Viola from filing any motions in his

criminal action unless he received permission from the United States Court of Appeals

for the Sixth Circuit to file a second or successive motion pursuant to 28 U.S.C. § 2255.

In 2017, Viola filed the § 2241 petition at issue here in the United States District Court

for the Western District of Pennsylvania. The District Court dismissed the petition for

lack of jurisdiction. Viola filed a timely notice of appeal.

         We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002) (per curiam). Under the explicit terms of § 2255, a § 2241 petition cannot be

entertained by a court unless a § 2255 motion would be “inadequate or ineffective.” Id.

         In his brief, Viola raises two arguments. First, he appears to argue that after being

convicted in federal court, he was acquitted of identical charges in state court. He
                                               2
contends that this demonstrates his actual innocence. He raised this argument in an

unsuccessful motion for a new trial in his federal criminal proceedings. See United

States v. Viola, No. 1:08 CR 506, 2012 WL 3044295, *1 (N.D. Ohio July 25, 2012). He

also raised it in an unsuccessful motion to vacate his conviction filed pursuant to 28

U.S.C. § 2255. See United States v. Viola, No. 1:08 CR 506, 2015 WL 7259783, at *3

(N.D. Ohio Nov. 17, 2015) (“An acquittal on state charges is equally insufficient to

establish that he was actually innocent of the federal charges.”). In his § 2241 petition,

Viola simply seeks to relitigate his prior challenges to his conviction. That he did not

receive relief on his § 2255 motion does not demonstrate that such a motion was

“inadequate or ineffective” but rather that Viola’s arguments were without merit. “It is

the inefficacy of the remedy, not the personal inability to use it, that is determinative.

Section 2255 is not inadequate or ineffective merely because the sentencing court does

not grant relief, the one-year statute of limitations has expired, or the petitioner is unable

to meet the stringent gatekeeping requirements of the amended §2255.” Cradle, 290 F.3d

at 539 (citation omitted).

       We have held that a defendant may proceed via a § 2241 petition if a court’s

subsequent statutory interpretation renders the defendant’s conduct no longer criminal

and he did not have an earlier opportunity to raise the claim. Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017); In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). Here, however, there has been no intervening change in any substantive law

which would render Viola’s wire fraud no longer criminal.
                                               3
       Viola’s second argument is that his sentence is being executed improperly because

restitution is being paid to “non-victims.” While a federal prisoner can use a § 2241

petition to challenge the execution of his sentence, see Cardona v. Bledsoe, 681 F.3d 533,

535 (3d Cir. 2012), a § 2241 petition cannot be used to challenge the imposition of the

restitution portion of a sentence. See Arnaiz v. Warden, 594 F.3d 1326, 1330 (11th Cir.

2010) (per curiam). Viola is not challenging the manner in which he has to pay his

financial obligations. See McGee v. Martinez, 627 F.3d 933, 937 (3d Cir. 2010)

(allowing prisoner to use § 2241 petition to challenge increase in quarterly deduction

from his account towards monetary portion of criminal judgment). But even if this claim

did concern the execution of Viola’s restitution and was cognizable in a § 2241 petition,

Viola has not shown how he has been prejudiced. He has not alleged that any payments

he has made have not been credited against the financial obligations of his sentence.1


1
  Viola makes several meritless assertions that are unsupported by his own exhibits.
While he claims that the Government collected restitution but retained those funds for
“costs of prosecution,” the document he submits in support is from a codefendant’s
criminal proceedings in a state court in Ohio and not the federal court which oversaw
Viola’s criminal proceedings. He also alleges that a codefendant made a payment to the
restitution amount for which they are jointly and severally liable but “that payment does
not seem to be credited towards restitution.” In support, he submitted a “journal entry”
from a state court in Ohio, indicating that Viola’s codefendant had been ordered to pay
$1M of restitution, not that he had paid that amount. Additionally, he claims that the task
force that prosecuted him has collected over $15M in restitution that is unaccounted for.
However, the author of the letter Viola submitted as support for that number merely
states that courts had ordered restitution totaling that amount, not that it had been
collected. Viola claims that he contacted the victims listed in the restitution orders and
they were not aware of any funds collected from Viola being sent to them. But in
support, he attaches a response from the customer service department of a loan servicer
simply informing Viola that he did not submit enough information for them to respond to
                                               4
          For the above reasons, the District Court did not err in determining that it lacked

jurisdiction over Viola’s § 2241 petition. Accordingly, we will affirm the District

Court’s judgment. The motion by S. Bruce Hiran to file an amicus brief and to file the

brief out of time is denied. Hiran’s brief does not address the issue on appeal: whether

Viola may bring his claims in a § 2241 petition. See Fed. R. App. P. 29(a)(3)(B) (motion

for leave to file must state “why the matters asserted are relevant to the disposition of the

case.”)




his request.
                                               5